           CASE 0:20-cv-01335-PJS-TNL Doc. 12 Filed 08/06/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF MINNESOTA



 ERIK BELTZ,                                              CIVIL NO. 20-CV-1335 (PJS/TNL)

                          PLAINTIFF,

 V.                                                         PRETRIAL SCHEDULING
                                                                   ORDER
 WELLS FARGO BANK, N.A.,

                          DEFENDANT.




       Pursuant to Rule 16 of the Federal Rules of Civil Procedure and the Local Rules of this
Court, and in order to secure the just, speedy, and less expensive determination of this action, the
following schedule shall govern these proceedings. This schedule may be modified only upon
formal motion and a showing of good cause as required by D. Minn. LR 16.3.

      1. Fact Discovery

            a. All pre-discovery disclosures required by Fed. R. Civ. P. 26(a)(1) shall be
               completed on or before September 1, 2020.

            b. Fact discovery shall be commenced in time to be completed on or before February
               1, 2021.

            c. No more than 25 Interrogatories, counted in accordance with Fed. R. Civ. P. 33(a),
               shall be served by any party.

            d. No more than 25 Document Requests shall be served by any party.

            e. No more than 25 Requests for Admissions shall be served by any party.

            f. No more than two depositions, excluding expert witness depositions, shall be taken
               by any party.

            g. At this time, the Parties agree that a protective order is not necessary; however, if a
               protective order should be necessary, the parties shall jointly submit a proposed
               order. The sealing of entire pleadings, memoranda of law, exhibits, and the like is
               strongly discouraged. No document shall be filed under seal unless such document
               or information therein is genuinely confidential and/or there are compelling reasons


                                                  1
     CASE 0:20-cv-01335-PJS-TNL Doc. 12 Filed 08/06/20 Page 2 of 6




          to do so. Any party seeking to file a document under seal shall specifically review
          each document and the information therein to limit sealing only to the extent
          necessary. If a party files a document containing confidential information with the
          Court, it shall do so in compliance with the Electronic Case Filing Procedures for
          the District of Minnesota and Local Rule 5.6. Any joint motion made pursuant
          to Local Rule 5.6 before United States Magistrate Judge Tony N. Leung shall
          conform to Exhibit A attached hereto. Counsel shall provide the Court with two
          courtesy copies of the unredacted documents with the redacted information
          highlighted in yellow.

      h. Any party claiming privilege or protection of trial-preparation materials shall serve
         on the party seeking discovery a privilege log that complies with the requirements
         in Fed. R. Civ. P. 26(b)(5).

2. ESI Discovery Plan

      a. The parties shall preserve all electronic documents that bear on any claims,
         defenses, or the subject matter of the lawsuit.

3. Expert Discovery

      a. Each side may call no more than two expert witnesses.

      b. Each side shall take no more than one deposition per expert.

      c. Disclosure of the identity of expert witnesses under Fed. R. Civ. P. 26(a)(2)(A) and
         the full disclosures required by Fed. R. Civ. P. 26(a)(2)(B), accompanied by the
         written report prepared and signed by the expert witness, shall be made as follows:

              i. Plaintiff
                     1. Identification by Plaintiff on or before March 1, 2021.
                     2. Report by Plaintiff on or before March 1, 2021.
                     3. Rebuttal witness and reports shall be disclosed on or before May 1,
                         2021.

             ii. Defendant
                    1. Identification by Defendant on or before March 1, 2021.
                    2. Report by Defendant on or before March 1, 2021.
                    3. Rebuttal witness and reports shall be disclosed on or before May 1,
                       2021.

      d. Expert discovery, including depositions, shall be completed on or before June 15,
         2021.




                                           2
     CASE 0:20-cv-01335-PJS-TNL Doc. 12 Filed 08/06/20 Page 3 of 6




4. Non-Dispositive Motions

      a. Non-dispositive motions may be scheduled for hearing by calling the Court’s
         Judicial Assistant and Calendar Clerk, Holly McLelland, at 612-664-5470.

      b. All motions which seek to amend the pleadings, including without limitation, a
         motion for leave to amend to add parties must be served on or before November 1,
         2020.

      c. Motions for leave to amend to add punitive damage claims must be served and filed
         on or before November 1, 2020.

      d. Except as to non-dispositive motion deadlines specifically set forth elsewhere in
         this Order, all non-dispositive motions and supporting documents, including those
         which relate to discovery, shall be served and filed on or before February 1, 2021.

      e. All non-dispositive motions and supporting documents which relate to expert
         discovery shall be filed and served on or before June 15, 2021.

      f. Prior to scheduling any non-dispositive motion, parties are strongly encouraged to
         consider whether the motion, including motions relating to discovery and
         scheduling, can be informally resolved through telephone conference with the
         Magistrate Judge. All non-dispositive motions shall be scheduled, filed and served
         in compliance with the Electronic Case Filing Procedures for the District of
         Minnesota and in compliance with D. Minn. LR 7.1 and 37.1.

      g. At the Rule 16 Scheduling Conference, the Court advised the parties that it is
         willing to resolve non-dispositive disputes between the parties on an informal basis
         via a telephone conference. However, before the Court will agree to proceed with
         this informal resolution mechanism, the "meet and confer" required by Fed. R. Civ.
         P. 37(a)(1) and D. Minn. LR 37.1 must have taken place, and all parties to the
         dispute must agree to use this informal resolution process as the very nature of the
         process is such that the parties are giving up rights they would otherwise have (e.g.,
         the dispute is heard over the phone; there is no recording or transcript of the phone
         conversation; no briefs, declarations or sworn affidavits are filed). If the parties do
         agree to use this informal resolution process, one of the parties shall contact
         Magistrate Judge Leung’s chambers to schedule the conference. The parties shall
         submit short letters prior to the conference to set forth their respective positions.
         The requesting party shall submit its letter 7 days prior to the conference; the
         responding party shall submit its letter 4 days prior to the conference. The Court
         will read the written submissions of the parties before the phone conference, hear
         arguments of counsel at the conference, and if no one changes their decision during
         the phone conference regarding their willingness to participate in this informal
         resolution process, the Court will issue its decision at the conclusion of the phone
         conference or shortly after the conference. Depending on the nature of the dispute,
         the Court may or may not issue a written order. If there is no agreement to resolve



                                            3
     CASE 0:20-cv-01335-PJS-TNL Doc. 12 Filed 08/06/20 Page 4 of 6




          a dispute through this informal resolution process, then the dispute must be
          presented to the Court via formal motion and hearing.

5. Dispositive Motions

      a. All dispositive motions (notice of motion, motion, memorandum of law, affidavits
         and proposed order) must be served, filed and HEARD on or before September 1,
         2021.

      b. Counsel for the moving party shall call Judge Schiltz’s Courtroom Deputy, Caryn
         Glover, at 612-664-5483 to schedule the hearing. Parties are reminded that the
         scheduling of a dispositive motion requires considerable advance notice (typically
         three to four months). Parties should attempt to schedule all dispositive motions
         for the same hearing and should strive to avoid duplication in their briefing.

          All dispositive motions shall be scheduled, filed and served in compliance with
          the Electronic Case Filing Procedures for the District of Minnesota and in
          compliance with Local Rule 7.1. When a motion, response or reply brief is filed
          on ECF, two paper courtesy copies (three-hole punched and unstapled and, if
          warranted, exhibits appropriately tabbed) of the pleading and all supporting
          documents shall be mailed or delivered to Courtroom Deputy Caryn Glover at the
          same time as the documents are posted on ECF.

          When scheduling a summary judgment hearing, the parties must notify the Court
          whether there will be cross-motions for summary judgment so that the Court may
          enter an appropriate briefing order. The parties should confer about the
          possibility of cross-motions before contacting chambers to schedule a summary
          judgment hearing.

6. Status & Settlement Conferences

      a. The parties shall appear for a settlement conference with the Court on June 2, 2021
         at 10:00 a.m.

      b. On or shortly before November 5, 2020, February 11, 2021, May 5, 2021, and
         August 2, 2021, counsel for each party shall submit four CONFIDENTIAL letters
         to the Court setting forth with reasonable specificity the status of the case; the
         relative strengths and weaknesses of each party’s position; an update of efforts
         toward settlement; the last settlement positions of the parties; whether a settlement
         conference with a private mediator or the court would be productive; and a litigation
         budget. Each letter shall not exceed three pages. On or shortly before the date each
         such letter is due, counsel for the parties shall meet and confer to discuss the status
         of the case and discuss settlement.

      c. A final settlement conference shall be scheduled by the Court on a later date when
         needed.



                                            4
         CASE 0:20-cv-01335-PJS-TNL Doc. 12 Filed 08/06/20 Page 5 of 6




   7. Trial

          a. This case shall be ready for a Jury trial on January 15, 2022.

          b. Anticipated length of trial is 2-3 days.

   8. Prior Orders and Remedies

          a. All prior consistent orders remain in full force and effect.

          b. Failure to comply with any provision of this Order or any other prior consistent
             Order shall subject the non-complying party, non-complying counsel and/or the
             party such counsel represents to any and all appropriate remedies, sanctions and the
             like, including without limitation: assessment of costs, fines and attorneys’ fees and
             disbursements; waiver of rights to object; exclusion or limitation of witnesses,
             testimony, exhibits and other evidence; striking of pleadings; complete or partial
             dismissal with prejudice; entry of whole or partial default judgment; and/or any
             other relief that this Court may from time to time deem appropriate.


      IT IS SO ORDERED.


Dated: August 6, 2020                                       s/Tony N. Leung
                                                    Magistrate Judge Tony N. Leung
                                                    United States District Court
                                                    District of Minnesota

                                                    Beltz v. Wells Fargo Bank, N.A.
                                                    20-cv-1335 PJS/TNL




                                                5
CASE 0:20-cv-01335-PJS-TNL Doc. 12 Filed 08/06/20 Page 6 of 6
